DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
In the amendment dated 3/25/2021, the following has occurred: Claim 1 has been amended.
Claims 1-13 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. The claims have been amended to require “wherein said embracing shell provides a porous structure between said graphene sheets and primary anode particles.”
	Concerning the Wang reference
	Applicant argues that Wang does not teach “the same type of porous core particulate” as the porous graphitic core disclosed in the instant invention. Respectfully, the limitation as added does not say what “type” of porous structure is formed between the graphene sheets and primary anode particles. Again, arguments directed towards the differences between the instant invention and the prior art that do not correspond to the written claim language are not persuasive because they are moot. The claim language must be directly tied to any supposed differences, and here it is not. Wang, for example, explicitly teaches that “the 3d loosing network was facilitated for the diffusion of Li+ and could accommodate the volume change of single complete SiNPs@GNS sheets […] Finally the in-situ 
	Concerning the Zhu reference
	Applicant argues that in Zhu “the Si particles or carbon material is not the base or core in Zhu, instead the graphene sheets are the base layer and the silicon carbon material decorates the graphene sheets.” Applicant appears to be imparting some particular meaning to the word “core” without addressing its broadest reasonable interpretation under MPEP § 2111. Several examples in Zhu have graphitic carbon comprising the bulk of the material (e.g. 60%, see page 114 under material preparation), with the silicon and graphene comprising minor components. It appears reasonable to call the graphitic carbon in that embodiment the “core” material of the composite particle. In Fig. 3, for example, a core material comprising mostly graphitic carbon, with some decorated Si particles, is covered in a few layers of graphene. This appears to read on the instant claims, and Attorney arguments that Zhu “shows Si as the core structure, with carbon coating, and an external graphene network” appears to be a possible interpretation of the material in Fig. 3, which owes its persuasiveness to the designation “carbon coating” used in Fig. 3c, but not to any clear physical distinction between what a “coating” and what a “core” are. In Fig. 3c, for example, silicon particles are attached to the outer 
	Concerning the Lanning Reference
	Applicant argues that neither Jiao nor Lanning teach the claimed structure but does not address the combination of the two as laid out in the rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 requires “a core comprising one or a plurality of carbon or graphite particles decorated with anode active material, wherein said carbon or graphite particles have a diameter […], in a form of particles or coating […], is bonded to or embedded into surfaces of said carbon or graphite particles.” It is not clear what the phrase “in a form of particles or coating” modifies, and it is not clear what the subject of “is bonded to or embedded into surfaces of said carbon or graphite particles.” The phrase “in a form of particles or coating […]”  is interpreted to modify “said anode active material.” The subject of “is bonded to or embedded into surface of said carbon or graphite particles” is also interpreted to be “said anode active material.” But the limitation as written might be read as “A core […] is bonded to or embedded into 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (“Encapsulated within graphene shell silicon nanoparticles anchored on vertically aligned graphene trees as lithium ion  battery anodes.” Nano Energy (2014) 5, 105-115 by Wang et al.).
	Regarding Claims 1, 5, 8, Wang teaches:
an anode particulate comprising a core of graphene trees having vertically aligned graphene nanosheet (VAGN) particles a couple microns in size (page 107, second column) that are decorated in silicon nanoparticles on the order of tens of nm (see e.g. page 107, Fig. 6)
wherein the SiNPs are encapsulated in multiple graphene sheets having a thickness of three to five layers of graphene sheets wherein the sheets have an intermediate distance of 0.364 nm (page 107, second column)
	Regarding Claim 7, Wang teaches:
anode active material particles coated in graphene (abstract)
	The limitation “particles pre-coated with a layer of a conductive material” appears to refer to a method of making the claimed compound that does not appear to structurally distinguish it from the material disclosed in Wang. Product-by-process claims are not limited to the manipulations of the 
	Regarding Claim 10, Wang teaches:
nanoSi particles having diameters of tens of nanometers, interpreted to fall under such claimed forms as “beads, pellets, spheres […] discs, ribbons, or rods” (see e.g. Fig. 6)
	Regarding Claims 11-13, Wang teaches:
wherein the anode material becomes partially separated during cycling and is interpreted to form a “powder mass” adhered to the current collector comprising multiple anode particulates within a lithium-ion battery comprising an anode, cathode, and electrolyte (pages 112-113)
Claims 1, 5, 7, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (“Binding of carbon coated nano-silicon in graphene sheets by wet ball-milling and pyrolysis as high performance anodes for lithium-ion batteries.” Journal of Power Sources 318 (2016) 113-120 by Zhu et al.).
	Regarding Claims 1, 8, and 10, Zhu teaches:
an anode particulate for a lithium battery comprising a core expandable graphite (EG) particle having a diameter or thickness less than 50 microns (page 114, column 2 and see inset to Fig. 2a showing diameter less than 50 microns) and a nano silicon active material particulate having diameter 50-100 nm (page 114, column 2) bonded or embedded in the surfaces of the graphite particles
an embracing shell of graphene having a thickness on the order of nanometers (see Fig. 3)
	Regarding Claim 5, Zhu does not explicitly teach:
the inter-plane spacing of the graphene sheets
	Zhu shows micrographs, however, showing very thin graphene sheets (see e.g. Fig. 3) wherein the graphene would be expected to have the claimed number of planes within the broad range of claimed inter-plane spacing since the sheets are on the order of only a few nms. 
	Regarding claim 7, Zhu teaches:
wherein the anode particles are coated with carbonized sugar (see Fig. 1)
	The limitation “particles pre-coated with a layer of a conductive material” appears to refer to a method of making the claimed compound that does not appear to structurally distinguish it from the material disclosed in Wang. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1]. 
	Regarding Claims 10-13, Zhu teaches:
a powder mass comprising multiple anode particulates that are formed into an anode and used in a lithium-ion battery (see section 2.3 on page 116)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lanning (US 2019/0173125 to Lanning et al.) in view of Jiao (“Facile synthesis of reduced graphene oxide-porous silicon composite as superior anode material for lithium-ion battery anodes.” Journal of Power Sources 315 (2016) 9-15 by Jiao et al.).
	Regarding Claims 1-4 and 7-13, Lanning teaches:
an anode material comprising a core particulate carbon (para 0036) from 14-40 microns in diameter (para 0050) decorated with an anode active material comprising silicon nanoparticles from below 50nm up to about 100 nm (para 0038) wherein the silicon nanoparticles can be carbon composite particles (para 0038)
wherein the particulate contains graphene or graphene oxide (para 0036) and nano-mixed graphene particles on the order of 1nm and bound to the other components of the anode particulate, including being bound to the silicon (para 0062), interpreted to anticipate or render obvious an embracing graphene coating of multiple graphene sheets having a thickness up to 5 microns
wherein the anodic particular can include a binder such as polythiophene binding the silicon to the carbon (para 0040)
wherein an anode is formed from the active material and used in a battery (abstract, etc.)
	Although Lanning teaches a graphene nano-mixture of the carbon particulate, the silicon nanoparticles, and graphene nano-particles on the order of 1 nm, Lanning also teaches using silicon-carbon composite particles. Jiao teaches a porous nano-silicon composite coated in graphene (abstract, scheme 1), wherein the nanoporous silicon is on the order of tens of nanometers (Figs. 3-4), and wherein the reduced graphene oxide covers the dispersed silicon particles (page 11). It would have been obvious to one of ordinary skill in the art to use the material disclosed in Jiao as the active material in the composite anode material of Lanning, with the motivation to enhance the nanostructure and cyclability of the active material.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lanning (US 2019/0173125 to Lanning et al.) in view of Xiang (“Graphene/nanosized silicon composites for lithium battery anodes with improved cycling stability.” Carbon 49 (2011) 1781-1796 by Xiang et al.).
	Regarding Claims 1 and 5-6, Lanning renders obvious:
the elements of claim 1 as discussed above
	Lanning does not explicitly teach:
wherein multiple graphene sheets contain single-layer or few-layer graphene of 2-10 layers of stacked graphene planes having an inter-plane spacing from 0.3354 to 0.6 nm and comprising non-pristine graphene
	Xiang, however, from the same field of invention, regarding a silicon composite that it would have been obvious to use as a silicon composite in the materials of Lanning, teaches a GO formed via conventional methods like modified Hummers’ method (2.1 on page 1788) and combined with nanoSi 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723